EXHIBIT 99.1 JMAR Letter to Shareholders February 25, 2008 SAN DIEGO—(BUSINESS WIRE)—JMAR Technologies, Inc. (OTCBB:JMAR), a leading developer of advanced laser, photonics and detection technologies, today released the following letter to shareholders: Dear Shareholder, My tenure as CEO of JMAR is approaching two years. Accepting this position I told you of my enormous respect for the Company and my total commitment to its success. That has not changed. Although at this late date you certainly have the right to ask “are we there yet?” The Company faced a bleak situation in 2006. Over the course of the next twelve months I aggressively cut costs, reduced staffing, advanced a small number of key technology projects, and fortunately, managed to retain the best and brightest employees. However, even with aggressive measures, the share price continued its steady decline. Early last fall, a series of BioSentry product improvements were implemented and we began to enjoy renewed market interest. Good news began to emerge on other fronts as well, such as 1) in response to an industry solicitation from the Army, we were recognized as the only Company to successfully develop a double pulse plasma laser for stand-off explosives detection, and 2) the EPA determined in their test laboratory that BioSentry outperformed all other biological detection devices previously tested. These activities did not go unnoticed. Laurus Capital recognized that JMAR was beginning to put accomplishments, rather than promises, on the table. This led to a decision to provide new financing that featured a $7.5 million term note.
